Citation Nr: 1226988	
Decision Date: 08/06/12    Archive Date: 08/10/12

DOCKET NO.  10-08 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois



THE ISSUE

Entitlement to service connection for a variously diagnosed psychiatric disability, to include posttraumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from June to October 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from June and December 2007 rating decisions by the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  In his February 2010 Substantive Appeal, the Veteran requested a RO hearing; in April 2011, he withdrew the hearing request.  In April 2011, the Veteran submitted additional evidence with a waiver of initial Agency of Original Jurisdiction (AOJ) consideration.  The Veteran's claims file is now in the jurisdiction of the Chicago, Illinois RO.  

The Board notes that the Veteran filed a claim of service connection for a mental disorder, however characterized.  The June and December 2007 rating decisions on appeal denied service connection for PTSD.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a service connection for a specific psychiatric entity claim encompasses all psychiatric diagnoses shown by the record.  The issue is characterized to comply with Clemons.  
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

The Veteran filed a claim seeking service connection for a mental disorder (however characterized).  The adjudication of the claim by the RO was limited to the entity of PTSD.  Such adjudication has been overtaken by intervening case law, Clemons v. Shinseki, 23 Vet. App. 1 (2009) (discussed above).  The record reflects diagnoses of psychiatric disabilities other than PTSD (anxiety disorder, not otherwise specified (NOS), and depression NOS).  Hence, this matter must be remanded for RO initial consideration of the expanded issue of service connection for a psychiatric disability, however diagnosed.  
The Veteran did not service in combat; his claimed stressor event in service is an alleged sexual assault in service.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).  

The present case falls within the category of situations, to include allegations of personal/sexual assault, where it is not unusual for there to be an absence of service records documenting alleged events.  38 C.F.R. § 3.304(f)(5) recognizes that service records may not contain evidence of personal/sexual assault, and that alternative sources may provide credible corroborating evidence of an in-service personal assault stressor.  

As it is not shown or alleged that the Veteran engaged in combat with the enemy, his lay statements, alone, are insufficient to establish the occurrence of his stressor; rather, corroborating evidence is necessary.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 147 (1997).  Recent amendments to 38 C.F.R. § 3.304 that eliminated the requirement of corroborating evidence of alleged stressors in certain circumstances are not relevant in this case (as it is not claimed or suggested by the evidence that the Veteran's stressor is related to a fear of hostile military or terrorist activity).  See 38 C.F.R. § 3.304(f)(3).  

The Veteran's service treatment records (STRs) reflect that he was hospitalized and treated from August 16, 1970 to October 20, 1970.  It was noted that he has done poorly since being in the service, and had been plagued by anxiety.  Inadequate personality was diagnosed.  An administrative discharge was recommended (because his personality pattern was expected to cause him to do poorly in service).  

VA has a duty to assist claimants to obtain evidence needed to substantiate a claim; this includes providing a medical examination when it is necessary to make a decision on a claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease`, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third prong may be satisfied by lay evidence of continuity or equivocal or non-specific medical evidence).  

The Veteran has not been afforded a VA examination in this matter.  The evidence of record shows that he has a psychiatric disability, and that during service he was treated for psychiatric complaints.  Under the "low threshold" requirement in McLendon, such evidence suggests a possibility of a nexus between the current psychiatric disabilities and service; hence, a VA examination is necessary.  

Finally, the record reflects that the Veteran may be receiving ongoing VA mental health treatment.  Records of any such treatment are constructively of record, may contain information pertinent to his claim, and must be secured.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1. The RO should provide the Veteran all VCAA-mandated notice applicable to claims for a variously diagnosed psychiatric disability to include PTSD, including that corroboration of a noncombat stressor may come from alternate sources, and provide the Veteran examples of the types of alternate sources that could constitute corroborating information of a personal/sexual assault stressor; provide a copy of 38 C.F.R. § 3.304(f)(5).  He should be afforded the opportunity to respond.  

2. The RO should obtain for association with the claims file updated (since June 2007) records of any VA evaluation or treatment the Veteran may have received for psychiatric disability.  The RO should review the record, address any credibility issues raised, and make a determination for the record as to what (if any) stressor event in service is corroborated by credible supporting evidence (and explain the rationale for the determination).  

3. The RO should then arrange for the Veteran to be examined by an appropriate VA psychologist or psychiatrist to determine the nature and likely etiology of his psychiatric disability/disabilities, particularly whether any such disability/disabilities is/are based on a stressor event in service (versus a pre- or postservice stressor event).  The Veteran's claims file (to include this remand) must be reviewed by the examiner in conjunction with the examination.  The examiner should be advised of the RO's finding regarding what (if any) alleged stressor event in service is corroborated by credible supporting evidence.  Based on review of the record, and interview/examination of the Veteran, the examiner should provide an opinion that responds to the following:  

(a) Please identify (by medical diagnosis) each of the Veteran's psychiatric disabilities.  Specifically, does he have PTSD based on a stressor event of being sexually assaulted in service?  Please discuss the stressor and symptoms that support any such diagnosis; the discussion should include comment regarding whether any documented event(s) in service tend to corroborate that a stressor event in service alleged by the Veteran occurred. If it is determined that the Veteran does not meet the criteria for a diagnosis of PTSD or any PTSD diagnosed resulted from a pre- or postservice stress event(s), the rationale for such conclusion(s) must be explained in detail.  

(b) As to each psychiatric diagnosis other than PTSD, please indicate whether such entity is at least as likely as not (a 50 percent or better probability) related to the Veteran's military service/events or manifestations noted therein.  

The examiner must explain the rationale for all opinions.  

4. The RO should then readjudicate the Veteran's claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

